






Exhibit 10.3    
    




CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this "Agreement") is made effective as of May 22,
2015 (the "Effective Date"), by and between Nevada Property 1 LLC ("Company"),
and Ronald G. Eidell (the "Consultant").


Facts:


Consultant and Company were parties to that certain Employment Agreement, dated
as May 22, 2012 (the “Employment Agreement”), whereby Consultant held the
position of Chief Financial Officer, and then Senior Financial Advisor, until
the Employment Agreement expired by its terms on May 21, 2015, at which point,
as expressly acknowledged and agreed herein by the parties hereto, the
Employment Agreement became/has become of no further and force and effect, and
neither party had/has any further rights or obligations thereunder, except those
that expressly survive by their terms.


Company desires Consultant to provide certain services for Company as
independent contractor and not as an employee; and Consultant is willing to
perform such services for Company as an independent contractor;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, Company and Consultant agree:


1.     Term. The term of this Agreement is the period commencing on the
Effective Date, for a minimum of ninety (90) days thereafter, and ending on
December 31, 2015 (the "Term"). Notwithstanding the foregoing, the Agreement may
be terminated by either party at any time upon thirty (30) days' prior written
notice to the other (the earliest said notice may be given shall be sixty (60)
days from the Effective Date).


2.     Consulting Services.


(a)    During the Term, Consultant shall provide certain advice and consultation
services to the Chief Financial Officer of the Company (the “CFO”) and to the
Company more generally (as determined by the CFO), as it pertains to Company
financial reporting, accounting and organizational matters, as more particularly
described in the scope of work attached hereto as Exhibit "A" (the "Services").
In performing the Services, the Consultant will report directly to the CFO.


(b)     The Consultant acknowledges that he does not have any restrictions that
would prevent him from performing the Services contemplated by this Agreement.


(c)     Except as otherwise provided in this Agreement, any information or
materials of any kind developed under this Agreement shall be the exclusive
property of Company.


3.     Consulting Fee. In consideration of the Services to be performed by
Consultant during the Term, Company shall pay Consultant Twenty Thousand and
00/100 Dollars ($20,000.00) (the "Fee") for each month the Services are actually
performed, pro-rated for any partial months. Consultant’s Fee shall be




--------------------------------------------------------------------------------




paid in advance on a monthly basis by Company, without invoice, via direct
deposit to Consultant's bank account as he shall direct in writing.
Additionally, during the Term (or, if earlier terminated, through December 31,
2015, regardless of said earlier termination) Company shall pay the cost of
COBRA coverage for Consultant and his dependents under Company’s health
insurance programs (the “Benefits”).
The Fee, together, with the Benefits, shall constitute full payment to the
Consultant for the Services provided to Company pursuant to the terms of this
Agreement during the Term.


4.     Conflict of Interest Prohibited. It is understood that until this
Agreement expires or is terminated by either party hereto, the Consultant may
not without the written consent of Company, consult for, work for, or serve on
the board for another person or entity that has publicly expressed its intent to
operate or does operate a casino/hotel facility within a 25-mile radius of The
Cosmopolitan of Las Vegas. Such written consent shall not be unreasonably
withheld.


5.     Proprietary Information. The Consultant acknowledges that in order to
perform the Services, it may be necessary for Company to disclose to Consultant
certain Trade Secret(s) (as defined below) that have been developed by Company
at great expense and that have required considerable effort of skilled
professionals. The Consultant agrees that he shall not disclose, transfer, use,
copy, or allow access to any such Trade Secrets to any third parties and will
enjoin the Consultant's employees or agents from using or disclosing such
information, except as duly authorized in the conduct of Company's business. The
Consultant agrees that such data or information shall be used by Consultant
solely for the purpose of performing Services for Company and not for the
benefit of any other person or entity whatsoever. As used in this Agreement the
term "Trade Secret(s)" shall mean any scientific or technical data, information,
design, process, procedure, formula, or improvement that is owned by Company and
is commercially valuable to Company and not generally known in the industry.
Company acknowledges that Consultant owns and has created or acquired, and may
employ, modify, create or acquire, methodologies, trade secrets, know-how, and
other forms of intellectual property (collectively, the "Consultant IP"). If
Consultant utilizes Consultant IP in performing Services under this Consulting
Agreement, such Consultant IP will remain property of Consultant, and Consultant
shall not be limited in any way from using such property in any way, including
its use in other engagements with Consultant's other clients. The rights and
obligations set forth in this Section shall survive the termination of this
Agreement.


6.     Confidential Information. The Consultant agrees to keep secret and retain
in the strictest confidence all confidential matters which relate to Company,
its subsidiaries and affiliates, including, without limitation, customer lists,
client lists, trade secrets and other business affairs of Company, its
subsidiaries and affiliates learned by him from Company or any such subsidiary
or affiliate (the "Confidential Information"), and not to disclose any such
Confidential Information to anyone outside Company or any of its subsidiaries or
affiliates, whether during or after the Term of this Agreement, except (i) as
such disclosure may be required or appropriate in connection with its work as a
consultant to Company or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of Company or
by any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order it to divulge, disclose or make accessible such
information. The Consultant agrees, to the extent practicable, to give Company
advance written notice of any disclosure pursuant to clause (ii) of the
preceding sentence and to cooperate with any reasonable efforts by Company to
limit the extent of such disclosure.


7.     Independent Contractor. Consultant warrants and represents that he has
the requisite knowledge and experience to perform the Services contemplated by
this Agreement. Consultant agrees that he can perform such Services without
significant supervision by Company. Except as permitted by Company in writing,
Consultant may not delegate any of his duties or responsibilities under this
Agreement. All employees and agents furnished, used, retained or hired by or on
behalf of Consultant are, and shall be considered, employees or agents of
Consultant. Consultant assumes sole and full responsibility for their acts.
Consultant




--------------------------------------------------------------------------------




shall at all times during the Term of this Agreement maintain such supervision,
direction and control over his employees and agents as is consistent with and
necessary to preserve its independent contractor status.


8.     Consultant Benefits and Compensation. Consultant shall be solely
responsible for the payment to itself, its employees and agents (if any) of the
salaries and/or other compensation and matters relating thereto (including, if
applicable, the withholding and/or payment of all Federal, State and local
income, unemployment, social security and other payroll taxes), workers'
compensation, disability benefits, and all such additional legal requirements of
like nature applicable to such Consultant. Consultant shall provide to Company
all such assurances and evidence of Consultant's compliance with this Section as
Company may reasonably request. Compensation provided by Company to Consultant
hereunder is not intended to and does not constitute "wages" for purposes of
federal, state or local withholding taxes, social security payments, insurance
contributions, unemployment taxes or otherwise. Consistent with this Agreement
and Consultant's status as an independent contractor, Consultant shall not
permit its Consultants, employees or agents (if any) to hold themselves out as,
nor claim to be, officers or employees of Company, nor to make claims, demands
or applications to any right or privilege applicable to any officer or employee
of Company. Consultant agrees that he, his consultants, employees or agents (if
any) are not eligible for Company benefits. Notwithstanding anything to the
contrary contained in this Section, officers of Consultant will be entitled to
indicate to third parties that they are acting pursuant to an exclusive
consulting arrangement with Company and business cards, resumes, and similar
business materials used by the Consultant may contain a statement that it is a
consultant for Company. Provided that Company shall have paid Consultant all
amounts payable hereunder and payable under any other agreement between
Consultant and Company and, if not, such amounts have not been withheld
unreasonably, Consultant shall indemnify and hold Company harmless from any
liabilities, losses, costs, damages and expenses (including reasonable fees and
disbursements of counsel selected by or incurred by Company) arising from claims
against Company for benefits and/or compensation payable by Consultant to his
consultants, agents and employees or as a result of Consultant's failure to
withhold the taxes referenced in this Section or failure of Consultant to comply
with or adhere to all applicable federal, state and local laws. Consultant shall
be reimbursed for reasonable travel, lodging (at The Cosmopolitan) and meals
when performing the Services during the Term, in all cases in compliance with
Company’s Consultant’s Travel Policy, attached hereto as Exhibit “B.”


9.     Means and Methods. The Consultant agrees to furnish the Services as an
independent contractor using the Consultant's own means and methods, which
remains the property of the Consultant.


10.     Assignment of Work Product. The Consultant hereby assigns Company the
entire right, title, and interest throughout the entire world in and to all work
performed, writing(s), formula(s), design(s), model(s), drawing(s),
photograph(s) and invention(s) made, conceived, or reduced to practice or
authorized by the Consultant, either solely or jointly with others, in providing
the Services to Company under this Agreement or with the use of information,
materials, or facilities of Company received or used by the Consultant during
the Term. The Consultant shall promptly disclose all work(s), writing(s),
formula(s), design(s), model(s), drawing(s), photograph(s) and other
invention(s) made, conceived, or reduced to practice or authorized by the
Consultant in the course of providing Services to Company under this Agreement.
The Consultant shall sign, execute, and acknowledge or cause to be signed,
executed or acknowledged without cost, but at the expense of Company, any and
all documents and to perform such acts as may be reasonably necessary, useful,
or convenient for the purpose of securing to Company or its nominees, patent,
trademark, or copyright protection throughout the world upon all such
writing(s), formula(s), design(s), model(s), drawing(s), photograph(s), design
invention(s), title to which Company may acquire in accordance with the
provisions of this Section.




11.    Indemnification. In accordance with the terms and subject to the
conditions set forth in the organizational documents of Company, Company agrees
to defend, indemnify and hold Consultant harmless




--------------------------------------------------------------------------------




from and against any and all claims, demands, actions, suits, damages, liability
of any nature and expenses (including, but not limited to, legal fees and costs
of defense) arising out of, connected with, related to the Services contemplated
herein. Company will include Consultant as a named insured the same as Company's
other officers and directors and provide written proof that Consultant has been
added or is included as an insured upon Consultant's request. In this regard
Consultant agrees, with respect to all claims made against him for which he has
a right of indemnification, to provide Company with reasonable notice of such
claims and to permit Company to participate in the defense of such claims, or,
at Company's option, assume the defense of such claims. Notwithstanding the
foregoing, this obligation of indemnification shall not apply to any claim to
the extent it is based upon Consultant's material breach of this Agreement, the
terms of the operating agreement of Company that are made known to Consultant in
writing by Company, or any of his directors, officers or employees, or
Consultant's intentional misuse, misappropriation or infringement of a
Proprietary Right.


12.     Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Nevada, without reference
to principles of conflict of laws. If, under such laws, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement; and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion of this agreement. EACH OF THE
PARTIES HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR
ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS CONSULTING AGREEMENT AND AGREES
THAT ANY SUCH LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. THE DISTRICT COURT OF CLARK COUNTY, NEVADA (OR, IF THERE IS
EXCLUSIVE FEDERAL JURISDICTION, THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEVADA, SOUTHERN DIVISION) SHALL HAVE EXCLUSIVE JURISDICTION AND
VENUE OVER ANY DISPUTE ARISING OUT OF OR RELATING TO THIS CONSULTING AGREEMENT,
AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF SUCH COURT.


13. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person or twenty-four (24) hours after
deposit thereof in the U.S. mails, postage prepaid, for delivery as registered
or certified mail or via courier service (i.e. Federal Express) addressed as
follows:


If to the Consultant:            Ronald G. Eidell
323 West Jones St., #207
Savannah, GA 31401
reidell@att.net


If to Company:
Nevada Property 1 LLC
3708 Las Vegas Boulevard South
Las Vegas, NV 891 09
Attention: Chief Financial Officer


Copy to: General Counsel
Nevada Property 1 LLC
3708 Las Vegas Boulevard South
Las Vegas, NV 891 09






--------------------------------------------------------------------------------




or to such other address as Company and the Consultant may designate in writing
at any time or from time to time to the other party. In lieu of personal notice
or notice by deposit in the U.S. mail, a party may give notice by e-mail or
facsimile transmission with confirmation of receipt.


14.     Miscellaneous. This Agreement constitutes the entire understanding
between Company and the Consultant relating to the Services to be rendered by
the Consultant to Company and cancels all prior written and oral agreements and
understandings with respect to the subject matter of this Agreement. This
Agreement may be amended only by a subsequent written agreement signed by
Consultant and Company. This Agreement shall be binding upon and shall inure to
the benefit of the Consultant and his successors and shall be binding upon and
shall inure to the benefit of Company and its successors.


15.     Continuing Obligations. Without limitation, the Consultant's obligations
pursuant to Sections 5, 6, 10 and 11 of this Agreement shall continue in
perpetuity.


IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
year and day first above written.




NEVADA PROPERTY 1 LLC
 
 
RONALD G. EIDELL
 
 
 
 
 
 
By: /S/ Michelle F. Adams
 
 
By: /S/ Ronald G. Eidell
 
Name: Michelle F. Adams (May 14, 2015)
 
 
Ronald G. Eidell (May 13, 2015
 
Its: Chief Financial Officer
 
 
 
 
 
 
 
 
 
By: /S/ Anthony J. Pearl
 
 
 
 
Name: Anthony J. Pearl (May 13, 2015)
 
 
 
 
Its: General Counsel
 
 
 
 









--------------------------------------------------------------------------------








EXHIBIT A


Scope of Services




•
Provide input and advice to the CFO and the Company regarding financial
reporting (including SEC, management, Board of Directors, Audit Committee,
external auditors, and project lender reporting requirements),
organizational/personnel matters regarding the Finance Department, reviewing
Board of Directors, Audit Committee and management presentation materials and
such other relevant assignments as the CFO may direct from time to time.

•
The parties anticipate that in consideration for the Fee and the Benefits,
Consultant will provide the Services approximately 24 hours/month during the
Term, but no more than a maximum of 40 hours/month during the Term, and if such
Services are sought for more than 40 hours/month in any month during the Term,
Consultant shall be compensated at a mutually agreed upon hourly rate.





--------------------------------------------------------------------------------




EXHIBIT B


Consultant’s Travel Policy


Recognizing that the Consulting Agreement will require Consultant to temporarily
reside in Las Vegas, the following procedures, mutually agreed to, will apply to
the assignment.
1. At least two weeks in advance, Consultant will advise the CFO (as well as her
Executive Assistant) of Consultant's planned travel schedule. That plan will
consider meeting dates, filing dates, and the timing of other key work streams.
Company will reimburse Consultant for reasonable travel expenses.
2. Consultant will stay in The Cosmopolitan during his time in Las Vegas,
provided, however, that Company will pay the housing allowance for Consultant’s
Las Vegas leased apartment through June 30, 2015, as well as up to $2000.00 of
reasonable, actually-incurred costs of moving/shipping personal items to his
Savannah residence.
3. Company will provide transportation between the hotel and airport (to and
from), the cost of which will be charged to Consultant's room account.
4. Consultant's meals will be charged to his room account when he is in Las
Vegas. Offsite or other business related meals will be governed by the Company's
usual expense policies.
5. The costs/daily fees to use the hotel's Fitness Centers will be charged to
the room account.
6. If Consultant is on site for than five consecutive days, as per the planned
travel schedule, and requires laundry or dry cleaning services, such associated
expenses will be charged to the room account.
7. Company will provide a room account to which the items noted above will be
charged and zeroed out to a designated general ledger account each time the
consultant leaves to return home. A new account will be opened upon Consultant's
return. All charges to the room account provided for in this Agreement are the
responsibility of Company.








